COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 GREG DUDLEY,                                 §
                                                             No. 08-17-00125-CR
                            Appellant,        §
                                                                Appeal from the
 v.                                           §
                                                              120th District Court
 THE STATE OF TEXAS,                          §
                                                           of El Paso County, Texas
                           State.             §
                                                             (TC# 20150D02228)
                                               §



                                          ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until October 31, 2017. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Maria Caraveo, Court Reporter for the 120th District Court,

for El Paso County, Texas, prepare the Reporter’s Record for the above styled and numbered

cause, and forward the same to this Court on or before October 31, 2017.

       IT IS SO ORDERED this 16th day of October, 2017.



                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.